Title: To George Washington from Moses Hazen, 18 June 1781
From: Hazen, Moses
To: Washington, George


                        
                            Sir
                            Philadelphia 18th June 1781
                        
                        The Inclosed letter together with a Memorial to Congress on the Same Subject was Transmited to me, which
                            came to hand the 15th Instant.
                        I am Impatiant with my long Stay at this place have however the Consolation to Reflect that nothing has been
                            wanting on my Part to facilitate the business of my Journey here, the principal part of which is now in that forwardness
                            as leaves me Room to hope, I may be able to leave this City for Camp in the Course of next week. I have the Honr to be
                            Your Excellencys most obedt and most Devoted Huml. Servant
                        
                            Moses Hazen

                        
                    